Exhibit 10.1

 

EXECUTION VERSION

 

 

 

This AMENDMENT NO. 2 (this “Amendment”), dated as of January 7, 2019, among
Cable One, Inc., a Delaware corporation (the “Borrower”), the other Loan Parties
party hereto, the Initial Incremental Term B-2 Lender (as defined below), and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, amends the Amended and Restated Credit
Agreement, dated as of May 1, 2017 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Original Credit
Agreement”), among the Borrower, the Lenders party thereto from time to time,
and the Administrative Agent.

 

WHEREAS, the Borrower has requested to obtain new Incremental Term Loans
consisting of loans established as a separate Class from the existing Classes of
Loans and that shall hereafter be referred to as the “Incremental Term B-2
Loans” in an aggregate principal amount of $250,000,000, to be made available in
a single drawing on the Delayed Draw Funding Date (as defined below) on the
terms and subject solely to the conditions set forth herein;

 

WHEREAS, Section 2.19 of the Original Credit Agreement permits the Borrower to
establish Incremental Term Loans pursuant to an Additional Credit Extension
Amendment which may be in the form of an amendment to the Original Credit
Agreement;

 

WHEREAS, the proceeds of the Incremental Term B-2 Loans borrowed on the Delayed
Draw Funding Date will be used for general corporate purposes (including to
finance working capital needs, Permitted Acquisitions or any other transaction
not prohibited by the Amended Credit Agreement) of the Borrower and its
Subsidiaries;

 

WHEREAS, pursuant to Section 2.19 of the Original Credit Agreement, the
Borrower, the Administrative Agent and the Increasing Lender providing the
Incremental Term B-2 Loans (such initial Increasing Lender, set forth under the
heading “Incremental Term B-2 Lender” on Schedule I hereto, in such capacity,
the “Initial Incremental Term B-2 Lender”), without the consent of any other
Lenders, may enter into this Amendment to effectuate the incurrence by the
Borrower of the Incremental Term B-2 Loans;

 

WHEREAS, the Borrower has requested, and the Administrative Agent and the
Initial Incremental Term B-2 Lender have agreed, upon the terms and subject to
the conditions set forth herein, that the Original Credit Agreement be amended
as provided herein in order to effectuate the incurrence by the Borrower of the
Incremental Term B-2 Loans (the Original Credit Agreement, as so amended, the
“Amended Credit Agreement”); and

 

WHEREAS, in connection with the Incremental Term B-2 Loans and this Amendment,
CoBank, ACB will act as sole and exclusive lead arranger (in such capacity, the
“Incremental Term B-2 Lead Arranger”) and bookrunner.

 

1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the Borrower, the Initial Incremental Term B-2 Lender and the
Administrative Agent hereby agree as follows:

 

SECTION 1.      Defined Terms. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Amended Credit Agreement.
The rules of interpretation set forth in Section 1.03 of the Original Credit
Agreement are hereby incorporated by reference herein, mutatis mutandis. As used
herein, the term “2019 Transactions” means, collectively, (a) the execution,
delivery and performance by each Loan Party of this Amendment, (b) the Borrowing
of the Incremental Term B-2 Loans hereunder and the use of the proceeds thereof
and (c) the payment of fees and expenses incurred in connection with the
foregoing.

 

SECTION 2.      Incremental Term B-2 Loan Commitments.

 

(a)     The Initial Incremental Term B-2 Lender hereby agrees, on the terms and
subject solely to the conditions set forth herein and in the Amended Credit
Agreement, to make Incremental Term B-2 Loans in Dollars to the Borrower in a
single drawing on the Delayed Draw Funding Date by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account specified
therefor by the Administrative Agent in an aggregate principal amount not to
exceed the amount set forth opposite the Initial Incremental Term B-2 Lender’s
name on Schedule I hereto under the heading “Incremental Term B-2 Loan
Commitment.” The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request. Amounts
borrowed under this Section 2 and repaid or prepaid may not be reborrowed.

 

(b)     The Incremental Term B-2 Loans constitute Loans and Term Loans under the
Amended Credit Agreement and shall have the terms set forth in the Amended
Credit Agreement. For the avoidance of doubt, the Incremental Term B-2 Loans
shall constitute a single and distinct Class of Loans under the Amended Credit
Agreement, designated as the “Incremental Term B-2 Loans.” The Incremental Term
B-2 Loans shall be Excluded Term Loans. The Incremental Term B-2 Lenders
constitute Lenders under the Amended Credit Agreement.

 

(c)     The proceeds of the Incremental Term B-2 Loans borrowed on the Delayed
Draw Funding Date shall be used for general corporate purposes (including to
finance working capital needs, Permitted Acquisitions or any other transaction
not prohibited by the Amended Credit Agreement) of the Borrower and its
Subsidiaries.

 

(d)     Unless previously terminated, the Incremental Term B-2 Loan Commitments
shall terminate upon the earlier of (x) immediately after the making of the
Incremental Term B-2 Loans on the Delayed Draw Funding Date and (y) the date
that is 180 days following the Amendment Effective Date (as defined below). The
Borrower may at any time terminate, or from time to time reduce, the Incremental
Term B-2 Loan Commitments by complying with the requirements and procedures set
forth in Sections 2.08(c) of the Amended Credit Agreement with respect to
terminations of Revolving Commitments as if such requirements and procedures
were stated therein to apply to the Incremental Term B-2 Loan Commitments;
provided that each reduction of the Incremental Term B-2 Loan Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 (or, if less, the remaining amount of such Incremental Term B-2 Loan
Commitments).

 

2

--------------------------------------------------------------------------------

 

 

(e)     The Borrower promises to repay (i) on the last day of each fiscal
quarter, commencing with the last day of the first full fiscal quarter ending
after the Delayed Draw Funding Date, an aggregate principal amount of
Incremental Term B-2 Loans equal to 0.25% of the aggregate principal amount of
all Incremental Term B-2 Loans borrowed on the Delayed Draw Funding Date
(subject to adjustment in the event of prepayments as provided in Section 2.10
of the Amended Credit Agreement) and (ii) on the Incremental Term B-2 Loan
Maturity Date, the aggregate principal amount of all Incremental Term B-2 Loans
outstanding on such date.

 

(f)     The provisions of Sections 2.10(c) and (d) applicable to Term Loans
shall extend to and apply with respect to Incremental Term B-2 Loans.

 

SECTION 3.      Amendments to the Original Credit Agreement. Effective as of the
Amendment Effective Date, the Original Credit Agreement is hereby amended as
follows:

 

(a)     Section 1.01 of the Original Credit Agreement is hereby amended by
adding the following definitions in proper alphabetical sequence:

 

“2019 Additional Credit Extension Amendment” means that certain Amendment No. 2
to this Agreement, dated as of the 2019 Additional Credit Extension Amendment
Effective Date, among the Borrower, the Guarantors, the Administrative Agent and
the Lenders party thereto.

 

“2019 Additional Credit Extension Amendment Effective Date” means the date on
which the conditions precedent set forth in Section 4 of the 2019 Additional
Credit Extension Amendment were satisfied or waived in accordance therewith.

 

“Incremental Term B-2 Lender” means a Lender holding Incremental Term B-2 Loans
or an Incremental Term B-2 Loan Commitment.

 

“Incremental Term B-2 Loan” means a loan made pursuant to the 2019 Additional
Credit Extension Amendment.

 

“Incremental Term B-2 Loan Commitment” means with respect to each Lender, the
commitment, if any, of such Lender to make an Incremental Term B-2 Loan pursuant
to the 2019 Additional Credit Extension Amendment, as such commitment may be
reduced from time to time pursuant to Section 2(d) of the 2019 Additional Credit
Extension Amendment. The initial amount of each Lender’s Incremental Term B-2
Loan Commitment is set forth on Schedule I to the 2019 Additional Credit
Extension Amendment. The aggregate amount of the Lenders’ Incremental Term B-2
Loan Commitments on the 2019 Additional Credit Extension Amendment Effective
Date is $250,000,000.

 

“Incremental Term B-2 Loan Maturity Date” means January 7, 2026.

 

(b)     The following defined terms in Section 1.01 of the Original Credit
Agreement are hereby amended and restated in their entirety to read as follows
(new text is in bold/underline, and deleted text is in strikethrough):

 

3

--------------------------------------------------------------------------------

 

 

“Class” when used in reference to any (x) Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial
Term A Loans, Incremental Term A-1 Loans, Incremental Term B-1 Loans,
Incremental Term B-2 Loans, Incremental Term Loans of any other series, Extended
Term Loans of any series, Replacement Term Loans of any series or Swingline
Loans and (y) when used with respect to any Commitment, refers to whether such
Commitment is an Incremental Term A-1 Loan Commitment, Incremental Term B-1 Loan
Commitment, Incremental Term B-2 Loan Commitment, Revolving Commitment or
Extended Revolving Commitment of any series.

 

“Required Financial Covenant Lenders” means, at any time, the Required Lenders
but excluding for all purposes of the determination thereof the Incremental Term
B-1 Loans, the Incremental Term B-2 Loans and any other Term Loans that pursuant
to the terms of the applicable Additional Credit Extension Amendment
establishing such Term Loans are to be excluded from any determination of the
Required Financial Covenant Lenders (the Incremental Term B-1 Loans, the
Incremental Term B-2 Loans and any other Term Loans so excluded, “Excluded Term
Loans”).

 

“Term Loan Commitment” means an Incremental Term A-1 Loan Commitment or, an
Incremental Term B-1 Loan Commitment or an Incremental Term B-2 Loan Commitment,
as applicable.

 

“Term Loans” means the Initial Term A Loans, the Incremental Term A-1 Loans, the
Incremental Term B-1 Loans, the Incremental Term B-2 Loans, the Incremental Term
Loans of each other series and the Extended Term Loans of each series,
collectively

 

(a)     The definition of “Applicable Rate” set forth in Section 1.01 of the
Original Credit Agreement is hereby amended by (i) deleting the word “and” at
the end of clause (a) in the first paragraph of such definition and (ii)
replacing the “.” at the end of such paragraph with the following text:

 

; and (c) (i) 2.00% in the case of Eurocurrency Incremental Term B-2 Loans, and
(ii) 1.00% in the case of Base Rate Incremental Term B-2 Loans.

 

(b)     The definition of “Incremental Equivalent Indebtedness” set forth in
Section 1.01 of the Original Credit Agreement is hereby amended by (i) replacing
the words “Incremental Term B-1 Loan Maturity Date” with the words “Incremental
Term B-2 Loan Maturity Date” and (ii) replacing the words “the then remaining
Weighted Average Life to Maturity of the Incremental Term B-1 Loans” with the
words “the longer of (A) the then remaining Weighted Average Life to Maturity of
the Incremental Term B-1 Loans and (B) the then remaining Weighted Average Life
to Maturity of the Incremental Term B-2 Loans.”

 

4

--------------------------------------------------------------------------------

 

 

(c)     Section 2.19(a) of the Original Credit Agreement is hereby amended by
(i) replacing the words “Incremental Term B-1 Loan Maturity Date” with the words
“Incremental Term B-2 Loan Maturity Date” and (ii) replacing the words “the then
remaining Weighted Average Life to Maturity of the Incremental Term B-1 Loans”
with the words “the longer of (A) the then remaining Weighted Average Life to
Maturity of the Incremental Term B-1 Loans and (B) the then remaining Weighted
Average Life to Maturity of the Incremental Term B-2 Loans.”

 

(d)     Clause (u) in Section 6.01 of the Original Credit Agreement is hereby
amended by (i) replacing the words “Incremental Term B-1 Loan Maturity Date”
with the words “Incremental Term B-2 Loan Maturity Date” and (ii) replacing the
words “the then remaining Weighted Average Life to Maturity of the Incremental
Term B-1 Loans” with the words “the longer of (A) the then remaining Weighted
Average Life to Maturity of the Incremental Term B-1 Loans and (B) the then
remaining Weighted Average Life to Maturity of the Incremental Term B-2 Loans.”

 

SECTION 4.      Conditions Precedent to Effectiveness. This Amendment and the
amendments to the Original Credit Agreement provided for herein shall become
effective on the date (such date, the “Amendment Effective Date”) that each of
the conditions precedent set forth below shall have been satisfied or waived:

 

(a)     Executed Counterparts. The Administrative Agent and the Initial
Incremental Term B-2 Lender shall have received a counterpart signature page of
this Amendment signed on behalf of the Borrower and the Initial Incremental Term
B-2 Lender;

 

(b)     Opinions. The Administrative Agent and the Initial Incremental Term B-2
Lender shall have received the executed legal opinions of (x) Cravath, Swaine &
Moore LLP, special New York counsel to the Borrower, in form reasonably
satisfactory to the Administrative Agent and (y) Morris, Nichols, Arsht &
Tunnell LLP, special Delaware counsel to the Borrower and the Guarantors in form
reasonably satisfactory to the Administrative Agent and the Initial Incremental
Term B-2 Lender. The Borrower hereby requests such counsels to deliver such
opinions;

 

(c)     Closing Documents. The Administrative Agent and the Initial Incremental
Term B-2 Lender shall have received such customary closing documents and
certificates as the Administrative Agent and the Initial Incremental Term B-2
Lender may reasonably request relating to the organization and existence of each
Loan Party, the authorization of the 2019 Transactions, and the identity,
authority and capacity of the Responsible Officers of the Loan Parties
authorized to act as such in connection with this Amendment and the other Loan
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and the Initial Incremental Term B-2 Lender;

 

(d)     Note. The Initial Incremental Term B-2 Lender shall have received a Note
executed by the Borrower in favor of the Initial Incremental Term B-2 Lender;

 

(e)     Administrative Questionnaire. The Administrative Agent shall have
received a completed Administrative Questionnaire from the Initial Incremental
Term B-2 Lender.

 

5

--------------------------------------------------------------------------------

 

 

(f)     Patriot Act. The Administrative Agent shall have received confirmation
from the Initial Incremental Term B-2 Lender that the Initial Incremental Term
B-2 Lender shall have received, at least three Business Days prior to the
Amendment Effective Date, all documentation and other information reasonably
requested in writing by it at least ten Business Days prior to the Amendment
Effective Date in order to allow it to comply with the Act; and

 

(g)     Fees and Expenses Paid. The Administrative Agent shall have received all
amounts owing by the Borrower pursuant to Section 9.03(a) of the Credit
Agreement in connection with this Amendment to the extent invoiced at least
three Business Days prior to the Amendment Effective Date. The Administrative
Agent shall have received confirmation from the Initial Incremental Term B-2
Lender that the Initial Incremental Term B-2 Lender and the Incremental Term B-2
Lead Arranger shall have received all fees and other amounts due and payable to
such Persons on or prior to the Amendment Effective Date in connection with this
Amendment, including, to the extent invoiced three Business Days prior to the
Amendment Effective Date, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower to the
Incremental Term B-2 Lead Arranger.

 

SECTION 5.      Conditions Precedent to Funding. The obligations of the Initial
Incremental Term B-2 Lender to make the Incremental Term B-2 Loans shall become
effective on the date (such date, the “Delayed Draw Funding Date”) that each of
the conditions precedent set forth below shall have been satisfied or waived:

 

(a)     Amendment Effective Date. The Amendment Effective Date shall have
occurred;

 

(b)     Borrowing Request. The Administrative Agent shall have received a
Borrowing Request for the Incremental Term B-2 Loans to be made on the Delayed
Draw Funding Date;

 

(c)     Representations and Warranties; No Default or Event of Default. At the
time of and immediately after giving effect to the making of the Incremental
Term B-2 Loans and the application of the proceeds thereof, each of the
conditions set forth in Section 4.02(a) and Section 4.02(b) of the Amended
Credit Agreement shall be satisfied;

 

(d)     Officer’s Certificate. The Administrative Agent shall have received a
certificate dated as of the Delayed Draw Funding Date and signed by a Financial
Officer of the Borrower, certifying that the conditions specified in clause (c)
above and clause (e) below have been satisfied;

 

(e)     Pro Forma Compliance with Financial Covenants. The Borrower shall be in
compliance, calculated on a Pro Forma Basis, with the covenants contained in
Section 6.09 of the Original Credit Agreement as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) of the Original Credit Agreement;
and

 

(f)     Fees Paid. The Administrative Agent shall have received payment of all
accrued and unpaid Incremental Term B-2 Unused Commitment Fees (as defined
below), if any.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of the Delayed Draw Funding Date, and such notice shall be conclusive
and binding.

 

6

--------------------------------------------------------------------------------

 

 

SECTION 6.      Fees. The Borrower agrees to pay to the Administrative Agent for
the account of the Initial Incremental Term B-2 Lender an unused commitment fee
for the applicable accrual period specified below (the “Incremental Term B-2
Unused Commitment Fee”), which shall accrue on the daily average unused amount
of the Incremental Term B-2 Loan Commitment of the Initial Incremental Term B-2
Lender at the rate equal to (a) 0% per annum for the period from the Amendment
Effective Date through and including the 45th day following the Closing Date,
(b) 0.375% per annum for the period from and including the 46th day following
the Amendment Effective Date through and including the 90th day following the
Amendment Effective Date, (c) 0.500% per annum for the period from and including
the 91st day following the Amendment Effective Date through and including the
135th day following the Amendment Effective Date, and (d) 0.625% per annum for
the period from and including the 136th day following the Amendment Effective
Date through and including the 180th day following the Amendment Effective Date.
The Incremental Term B-2 Unused Commitment Fees shall accrue during the period
from and including the Amendment Effective Date to but excluding the date on
which such Incremental Term B-2 Loan Commitment terminates; provided that any
such commitment fee accrued with respect to the Incremental Term B-2 Loan
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no commitment fee
shall accrue on the Incremental Term B-2 Loan Commitment of a Defaulting Lender
at any time that such Lender shall be a Defaulting Lender. Accrued Incremental
Term B-2 Unused Commitment Fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Incremental Term B-2 Loan Commitments terminate, commencing on the first such
date to occur after the Amendment Effective Date. The Incremental Term B-2
Unused Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The Incremental Term B-2 Unused Commitment Fees,
once paid, shall not be refundable under any circumstances.

 

SECTION 7.      Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each Loan Party represents and warrants
that:

 

(a)     it is (i) duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted and (iii) is qualified to do
business in, and is in good standing (to the extent such concept is applicable)
in, every jurisdiction where such qualification is required; except in each case
referred to in clause (i) (other than with respect to the Borrower), (ii) or
(iii) where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect;

 

(b)     the 2019 Transactions are, with respect to each Loan Party as of the
Amendment Effective Date, within such Loan Party’s corporate, limited liability
or partnership powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder, member or partner action;

 

7

--------------------------------------------------------------------------------

 

 

(c)     each of this Amendment and the Note delivered to the Initial Term B-2
Lender has been duly authorized, executed and delivered by such Loan Party party
thereto and constitutes a legal, valid and binding obligation of such Loan Party
party thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and

 

(d)     the 2019 Transactions (i) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except for (A) filings necessary to perfect or maintain the perfection of the
Liens on the Collateral granted by the Loan Parties in favor of the
Administrative Agent, (B) the approvals, consents, registrations, actions and
filings which have been duly obtained, taken, given or made and are in full
force and effect, (C) those approvals, consents, registrations or other actions
or filings, the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect and (D) those approvals, consents,
registrations or other actions or filings required prior to the exercise of any
rights or remedies under the Loan Documents that would constitute a transfer of
control of, or assignment of, any FCC license or Cable System, (ii) will not
violate (A) any applicable law or regulation or order of any Governmental
Authority or (B) the charter, by-laws or other organizational documents of any
Loan Party, (iii) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or its assets, or give
rise to a right thereunder to require any payment to be made by any Loan Party,
and (iv) will not result in the creation or imposition of any Lien on any
material asset of any Loan Party (other than pursuant to the Loan Documents and
Liens permitted by the Credit Agreement); except with respect to any violation
or default referred to in clause (ii)(A) or (iii) above, to the extent that such
violation or default could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 8.      Reference to and Effect on the Loan Documents. On and after the
Amendment Effective Date, each reference in the Original Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring the
Original Credit Agreement, and each reference in each of the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof” or words of like
import referring to the Original Credit Agreement, shall mean and be a reference
to the Amended Credit Agreement. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. This Amendment shall not constitute a novation of the Original Credit
Agreement or any of the Loan Documents. This Amendment shall constitute an
Additional Credit Extension Amendment.

 

SECTION 9.      Reaffirmation of Guarantees and Security Interests. Each Loan
Party hereby acknowledges its receipt of a copy of this Amendment and its review
of the terms and conditions hereof and consents to the terms and conditions of
this Amendment and the transactions contemplated hereby, including the extension
of credit in the form of the Incremental Term B-2 Loans. Each Loan Party hereby
(a) affirms and confirms its guarantees, pledges, grants and other undertakings
under the Loan Documents to which it is a party, (b) agrees that (i) each Loan
Document to which it is a party shall continue to be in full force and effect
and (ii) all guarantees, pledges, grants and other undertakings thereunder shall
continue to be in full force and effect and shall accrue to the benefit of the
Secured Parties, including the Incremental Term B-2 Lenders, and (c)
acknowledges that from and after the Delayed Draw Funding Date, all Incremental
Term B-2 Loans from time to time outstanding shall be Obligations.

 

8

--------------------------------------------------------------------------------

 

 

SECTION 10.      Applicable Law; Waiver of Jury Trial.

 

(A)     THIS AMENDMENT SHALL BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(B)     EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM HEREIN.

 

SECTION 11.      Headings. The Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

 

SECTION 12.      Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of an original
executed counterpart hereof.

 

SECTION 13.       Post-Closing Matters. Within 90 days after the Amendment
Effective Date (or such longer period as the Administrative Agent may agree in
its reasonable discretion), the Borrower, or the applicable Loan Party shall
deliver either the items listed in paragraph (a) or the items listed in
paragraph (b) as follows:

 

(a)     (i) an opinion or email confirmation from local counsel in each
jurisdiction where a Mortgaged Property is located, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that:

 

(A)     the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations (as defined in each Mortgage),
including the Obligations evidenced by this Amendment and the other documents
executed in connection herewith, for the benefit of the Secured Parties; and

 

(B)     no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Original Credit Agreement as amended
by this Amendment and the other documents executed in connection herewith, for
the benefit of the Secured Parties; and

 

9

--------------------------------------------------------------------------------

 

 

(ii)     a title search to the applicable Mortgaged Property demonstrating that
such Mortgaged Property is free and clear of all Liens other than Permitted
Encumbrances; or

 

(b)     with respect to the existing Mortgages, the following, in each case in
form and substance reasonably acceptable to the Administrative Agent:

 

(i)     with respect to each Mortgage encumbering a Mortgaged Property, an
amendment thereof (each a “Mortgage Amendment”) duly executed and acknowledged
by the applicable Loan Party, and in form for recording in the recording office
where each Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

 

(ii)     with respect to each Mortgage Amendment, a date down endorsement (each,
a “Title Endorsement,” collectively, the “Title Endorsements”) to the existing
Title Policy relating to the Mortgage encumbering the Mortgaged Property subject
to such Mortgage assuring the Administrative Agent that such Mortgage, as
amended by such Mortgage Amendment is a valid and enforceable first priority
lien on such Mortgaged Property in favor of the Administrative Agent for the
benefit of the Secured Parties free and clear of all Liens other than Permitted
Encumbrances or otherwise consented to by the Administrative Agent of such
Mortgaged Property, and such Title Endorsement shall otherwise be in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iii)     with respect to each Mortgage Amendment, opinions of local counsel to
the Loan Parties, which opinions (x) shall be addressed to the Administrative
Agent and the Secured Parties, (y) shall cover the enforceability of the
respective Mortgage as amended by such Mortgage Amendment and (z) shall be in
form and substance reasonably satisfactory to the Administrative Agent;

 

(iv)     with respect to each Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification (including without limitation, a
so-called “gap” indemnification) as shall be required by the title company to
induce the title company to issue the Title Endorsements; and

 

(v)     evidence acceptable to the Administrative Agent of payment by the
Borrower of all applicable title insurance premiums, search and examination
charges, survey costs and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage
Amendments and issuance of the Title Endorsements.

 

[Signature pages to follow]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

CABLE ONE, INC., as the Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steven S. Cochran

 

 

 

Name:   Steven S. Cochran

Title:     Chief Financial Officer

 

 

 

 

 

          CABLE ONE VOIP LLC, as a Guarantor                     By: /s/ Steven
S. Cochran      

Name:   Steven S. Cochran

Title:     Vice President

                   

AVENUE BROADBAND COMMUNICATIONS

LLC, as a Guarantor

                    By: /s/ Steven S. Cochran      

Name:   Steven S. Cochran

Title:     Vice President

                   

TELECOMMUNICATIONS MANAGEMENT,

LLC, as a Guarantor

                  By: /s/ Steven S. Cochran      

Name:   Steven S. Cochran

Title:     Vice President

                   

ULTRA COMMUNICATIONS GROUP, LLC, as a

Guarantor

                  By: /s/ Steven S. Cochran      

Name:   Steven S. Cochran

Title:     Vice President

 

 

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A, as

Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alicia Schreibstein

 

 

 

Name:    Alicia Schreibstein

Title:      Executive Director

 

 

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------

 

 

 

COBANK, ACB, as the Initial Incremental Term

B-2 Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Victor Padilla

 

 

 

Name:   Victor Padilla
Title:     Vice President

 

 

 

 

 

 

 

[Signature Page to Amendment No. 2]

 

--------------------------------------------------------------------------------

 

 

Schedule I

 

 

Incremental Term B-2 Loan Commitments

 

 

Initial Incremental Term B-2 Lender

 

Incremental Term B-2 Loan Commitment

 

CoBank, ACB

 

$250,000,000

 

Total

 

$250,000,000

 